Citation Nr: 1418238	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis, lumbar spine, prior to November 21, 2011, and a rating in excess of 20 percent thereafter; to include whether separate evaluations for bowel and bladder involvement of service-connected degenerative arthritis, lumbar spine, are warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim for an increased rating for his lumbar spine disability and assigned the same a 10 percent rating, effective March 26, 2008. The Veteran appealed.

In October 2009, a Decision Review Officer (DRO) granted service connection for right and left lower extremity radiculopathy. Therefore, these claims have been resolved. See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date). See, too, 38 C.F.R. § 20.200 (2013).

By a July 2012 rating decision of the Appeals Management Center (AMC), the rating assigned to the Veteran's lumbar spine disability was increased to 20 percent, effective November 21, 2011. As the 20 percent rating assigned is less than the maximum available rating and there remains a period of time during which the 20 percent rating was not in place, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ). In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the Board hearing, the VLJ and the Veteran's representative asked specific questions directed at identifying the current severity of the Veteran's lumbar spine disability. The Veteran himself offered testimony as to outstanding treatment records and the VLJ agreed to hold the record open to allow for the submission of the same. No party has asserted that the VLJ did not comply with Bryant and 38 C.F.R. § 3.103(c)(2). 

In October 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1. Prior to November 21, 2011, the Veteran's service-connected degenerative arthritis, lumbar spine, was manifested by motion limited to, at worst, 70 degrees of forward flexion and 170 degrees of combined range of motion, without an abnormal gait caused by muscle spasm or guarding; and without favorable or unfavorable ankylosis of any part of the spine, or incapacitating episodes of intervertebral disc syndrome (IVDS).

2. Since November 21, 2011, the Veteran's service-connected degenerative arthritis, lumbar spine, is manifested by motion limited to, at worst, zero degrees of forward flexion and extension and 75 degrees of combined range of motion; without favorable or unfavorable ankylosis of any part of the spine, or incapacitating episodes of IVDS.

3. Effective March 28, 2011, the Veteran's service-connected degenerative arthritis, lumbar spine, is productive of neurologic impairment of the bowels, fecal incontinence, that results in impairment of sphincter control, constant slight, or occasional moderate leakage.

CONCLUSIONS OF LAW

1. Prior to November 21, 2011, the criteria for a rating in excess of 10 percent for service-connected degenerative arthritis, lumbar spine, were not met. 38 U.S.C.A.    §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

2. Since November 21, 2011, the criteria for a rating of 40 percent, and no higher, for service-connected degenerative arthritis, lumbar spine, are met. 38 U.S.C.A.     §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

3. Effective March 28, 2011, the criteria for a separate 10 percent rating, and no higher, for neurologic impairment of the bowels, fecal incontinence, have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.17a, 4.114, General Rating Formula for Diseases and Injuries of the Spine, Note 1, Diagnostic Code (DC) 7332 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). Prior to initial adjudication, a letter dated in April 2008 satisfied the duty to notify provisions by informing the Veteran that he needed to show that his disability had worsened. 

The Veteran's VA treatment records and indicated private treatment records have been submitted or obtained. There is no indication that additional evidence relevant to the issue decided herein is available and not part of the claims file. The Veteran was afforded VA examinations in May 2008, April 2010, and November 2011. A September 2009 VA examination detailed the Veteran's bilateral lower extremities and noted low back pain in a manner also included in other treatment records or examination reports. The Board thus finds that the resulting medical evaluations are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Additionally, the Board finds there has been substantial compliance with its October 2011 remand directives. The record indicates that the AMC provided the Veteran an opportunity to identify additional sources of treatment records and afforded him a sufficient VA examination in November 2011. The AMC later issued a Supplemental Statement of the Case in July 2012. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Increased Rating

A. Pertinent Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id.  

The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In its evaluation, the Board considers all information and lay and medical evidence of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The RO, in November 1975, granted service connection for a lumbar spine disability and assigned the same an initial noncompensable rating. The Veteran did not file a Notice of Disagreement (NOD) with the November 1975 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the November 1975 rating decision became final based on the evidence then of record. 38 U.S.C.A.        § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran's entire history is reviewed when assigning a disability evaluation. 38 C.F.R. § 4.1. In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The issue of entitlement to a rating in excess of 10 percent for a lumbar spine disability prior to November 21, 2011, and a rating in excess of 20 percent thereafter, arises from a claim received on March 26, 2008. Thus, the relevant temporal focus for adjudicating the level of disability of this claim is from the time period one year before the claim was filed; in this case, March 26, 2007, to the present. See Hart, supra; 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.             § 3.400(o)(2) (2013).

The Veteran's lumbar spine disability is currently rated under DC 5237 for lumbosacral strain. 38 C.F.R. § 4.71a, DC 5237. Under the current regulations, all disabilities of the spine, regardless of the diagnosis, are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. 38 C.F.R. § 4.71a, DC 5235, 5236, 5238, 5239, 5240, 5241, 5242, 5243 (2013). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a total rating is warranted for unfavorable ankylosis of the entire spine. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id, Note 2. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Note 1 of the General Rating Formula for Diseases and Injuries of the Spine directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate criteria. Id, Note 1. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician." Id. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013). However, as the Veteran's limitation of motion is compensable, the Board finds that further consideration of DCs 5003 and 5010 is thus not required.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R.             § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. 

B. Lay and Medical Evidence

Private treatment records dated in April 2008 indicate that the Veteran presented with localized lumbar back spasm on the left, with tenderness to palpation in the paravertebral muscle mass on the left, with normal neurological examination. 

On VA examination in May 2008, performed by a private physician, the Veteran complained of stiffness, weakness, and localized sharp pain, occurring three times each month, lasting for three days. He rated his pain as an eight on a ten-point pain scale. His pain was precipitated by physical activity and relieved by medication. He denied incapacitation, numbness, or bowel or bladder symptoms. He reported current chiropractic treatment, and asserted that his functional impairment included the inability to walk without pain. 

On physical examination in May 2008, the Veteran presented with an abnormal gait, without the need for assistive devices. There was no evidence of radiating pain on movement, or muscle spasm. Tenderness was noted in the right and left paraspinal muscles. There was a negative straight leg raise, bilaterally, and no ankylosis. He demonstrated forward flexion to 75 degrees, with pain at 70 degrees; extension to 25 degrees, with pain at 20 degrees; and bilateral lateral flexion and rotation to 25 degrees, with pain at 20 degrees. While the examiner noted that the joint function of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use, he determined that such resulted in zero degrees of joint function lost. Neurological examination was normal. Results of X-ray examination revealed degenerative arthritis. 

VA treatment records dated in January 2009 indicate that the Veteran presented for his first visit and reported low back pain. 
On VA examination of the Veteran's bilateral lower extremities in September 2009, he complained of low back pain, radiating into the hips. He reported difficulty bending over to put on his socks and shows, and difficulty walking long distances and standing for more than short periods of time. He was diagnosed with degenerative arthritis, lumbar spine, and IVDS. 

On VA examination in April 2010, conducted by a private physician, the Veteran complained of worsening radiating low back pain. He reported treatment with epidural injections. The Veteran denied a history of incontinence, but reported urinary frequency and nocturia; however, the examiner reported that such symptoms, as well as other similar symptoms, were unrelated to his low back disability. He reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain. He reported the onset of his pain to be when he got out of bed each morning, and described his pain as dull, achy, moderate, constant, daily, and radiating. He reported that there were moderate flare-ups of his low back disability, occurring every two or three weeks, lasting one to two days, precipitated by walking more than 100 yards and lifting more than 50 pounds, or repetitive bending, stooping, pushing, pulling, or working overhead, and relieved by rest, medication, ice, and epidural injections. The Veteran estimated that he lost 60 percent of his low back motion and mainly stayed in bed during flare-ups. He denied incapacitating episodes. He reported that he did not use assistive devices, and that he was only able to walk one-fourth of one mile. 

Physical examination in April 2010 revealed that the Veteran had a normal gait and normal posture, with symmetry; without gibbus, kyphosis, list, flattening, lordosis, or scoliosis. There was no ankylosis. There was no muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or contour. Motor and reflex examinations were normal. There was impaired sensation to light tough in the lower extremities. The Veteran demonstrated forward flexion to 70 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 20 degrees each, with objective evidence of pain on active motion. There was objective evidence of pain following repetitive motion, without additional limitation of motion. The Veteran reported that he was employed, as a refinery engineer, on a part-time basis, for the last one to two years, without any time lost from work due to his low back disability. He reported that he retired from his refinery engineering career due to his age, and currently did consulting work. He reported that while working, he had to adjust his schedule and wait for his back pain to subside. He complained that such impacted his occupational activities in that had had decreased mobility, problems lifting and carrying items, difficulty reaching, lack of stamina, weakness, fatigue, decreased strength, and pain. The examiner reported that the Veteran's disability had no effects on his ability to groom himself, moderate effects on his ability to do chores, shop, travel, bathe, dress, attend to the wants of nature, and participate in recreation, severe effects on his ability to exercise, and prevented him from participating in sports. 

Private treatment records dated from October 200 to June 2010 indicate that the Veteran was treated with a number of modalities, including facet block with steroid, radiofrequency thermacoagulation (RFTC), and intralaminary lumbar epidural steroid injection.

At the time of his March 2011 Board hearing, the Veteran asserted that his low back disability had worsened since his last VA examination. He reported increased muscle spasms, and reported that he had to stop and rest when walking from places to his car in the parking lot, or in large stores. He reported that standing or sitting for very long resulted in spasms in the low back and hips. He complained of stiffness when standing. He asserted that his low back pain had started to affect his bowel and urinary systems, and reported that he had soiled himself at work. He claimed that such occurred several times in one month. He reported that when he experienced low back spasms, sometimes the only way to relieve such was to go to bed or stretch out on the recliner for several hours until his pain medication began to work. He asserted that sometimes, a couple of times each week, depending on his physical activity, the episodes went on for longer than one week. He noted that he was semi-retired, doing consulting work, and had rescheduling difficulties during episodes of low back pain. He reported that during work, he had to climb on equipment to do inspections, sometimes eight to twelve feet in the air. 

Private treatment records dated in May 2011 indicate that the Veteran had increasing low back pain and spasms that caused him to be bedridden, as well as the new-onset of urinary and fecal incontinence during back spasms.    

On VA examination in November 2011, the Veteran reported that there were times, during back spasms, that he lost bowel and bladder control. He reported that he still completed shop inspections of heat exchangers at work. He claimed that when his steroid injections were done "just right," he felt quite a bit of "pep in his step." He reported that while surgery was advised he was not ready for it. He denied fatigue with spasms of incapacitation, which occurred a couple of times each week and always lasted less than one day. He reported that physical activity affected his back several times in a month, and that his private physician told him to stay in bed and take medication. He asserted that he could only ride in a car for two hours, at most. He reported that during low back spasms, his gait was weakened and he staggered. He reported flare-ups, precipitated by physical activity.

Physical examination on November 2011 revealed that the Veteran demonstrated forward flexion to 70 degrees, with pain at zero degrees; extension to 20 degrees, with pain at zero degrees; bilateral lateral flexion to 20 degrees, with pain at 20 degrees, right lateral rotation to 20 degrees, with pain at 20 degrees, and left lateral rotation to 20 degrees, with pain at 15 degrees. After repetitive testing, he demonstrated forward flexion to 70 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 20 degrees, each. He had no additional limitation of motion of the low back after repetitive testing. He had functional loss and/or functional impairment after repetitive testing, in that he had less movement than normal, weakened movement, excess fatigability, incoordination, pain, disturbance of locomotion, interference with standing, sitting, and/or weight-bearing, and spasms. He had guarding or muscle spasm of the low back, severe enough to result in an abnormal gait. Muscle strength and reflex examinations were normal, and there was decreased sensation in the bilateral toes. He was unable to perform a straight leg raise, bilaterally. He had no radicular pain or signs or symptoms of radiculopathy. The examiner reported other neurological abnormalities to include bowel and bladder symptoms. The examiner determined that the Veteran did not have IVDS. The examiner determined that the Veteran's low back disability impacted his occupation; however he was still able to work. The examiner also determined that there was no other explanation, other than his lumbar spine disability, for the Veteran's bowel and bladder symptoms. 

C. Analysis

Based on the evidence of record, the Veteran's lumbar spine disability warrants a 10 percent rating prior to November 21, 2011, and a 40 percent rating, and no higher, since November 21, 2011. 

Prior to November 21, 2011, the Veteran demonstrated range of motion, considering his pain, of forward flexion to 70 degrees and 170 degrees of combined motion on VA examinations in May 2008 and April 2010, without additional limitation of motion or joint function lost after repetitive use. While he appeared on VA examination in May 2008 with an abnormal gait, spasms or guarding were not noted. On VA examination in April 2010, he presented with a normal gait. As noted above, to warrant a higher rating than the 10 percent rating assigned during this period under the General Rating Formula, the Veteran's disability would need to be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 38 C.F.R.    § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. As such, the Veteran's lumbar spine disability, manifested by forward flexion limited to no more than 70 degrees and combined motion limited to 170 degrees, without evidence of more severe limitation of motion, ankylosis, or an abnormal gait or contour caused by muscle spasms guarding, warrants the assigned 10 percent rating prior to November 21, 2011. 

Since November 21, 2011, the Veteran demonstrated range of motion, considering his pain, of forward flexion to zero degrees and 75 degrees of combined motion on VA examination in November 2011. The examiner determined that his guarding and spasm of the low back was severe enough to result in an abnormal gait. As noted above, to warrant a higher rating than the 20 percent assigned during this period under the General Rating Formula, the Veteran's disability would need to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as is required for a 40 percent rating. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. The Veteran meets these requirements in that his forward flexion, considering his pain, is limited to zero degrees, which is forward flexion of the thoracolumbar spine 30 degrees of less. There is no evidence, however, of unfavorable ankylosis warranting a rating in excess of 40 percent. As such, the Veteran's lumbar spine disability warrants a 40 percent rating, effective November 21, 2011, the date of the VA examination during which the Veteran demonstrated the required symptoms. 

The Board is required, pursuant to DeLuca, to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion. Prior to November 21, 2011, while there is evidence of pain and related functional loss; his forward flexion limited by pain to 70 degrees and combined motion to 170 degrees on VA examination in May 2008; there is no indication that such results in functional loss greater than that contemplated by the 10 percent rating. However, since November 21, 2011, it is the Veteran's functional loss and/or functional impairment after repetitive testing noted at VA examination in November 2011, including less movement than normal, weakened movement, excess fatigability, incoordination, pain, disturbance of locomotion, interference with standing, sitting, and/or weight-bearing, and spasms, as well as his forward flexion and extension limited to zero degrees by pain, with combined motion to 75 degrees, that gives rise to the 40 percent rating assigned herein. 38 C.F.R. §§ 4.40, 4.45. 

Also, DC 5243, contemplating IVDS, may not serve as a basis for a rating higher prior to or since November 21, 2011. There is no indication that the Veteran's lumbar spine disability resulted in any incapacitating episodes of at least two weeks in duration but less than six weeks in duration over any preceding 12-month period, which is the minimum required for a 20 percent rating, or incapacitating episodes of at least six weeks during an immediately preceding 12-month period, which is the minimum requirement for a maximum 60 percent rating. Formula for Rating IVDS Based on Incapacitating Episodes. The Veteran denied incapacitation on VA examinations in May 2008 and April 2010. During his March 2011 Board hearing, he reported that during "spasm" he went to bed or stretched out on his recliner and waited for his pain medication to work. His private physician, in May 2011, reported that the Veteran had pain and spasms that caused him to be bedridden, and on VA examination in November 2011, the Veteran reported incapacitation a couple of times each week, which always lasting less than one day, and that several times in one month, his private physician told him to stay in bed and take medication. Thus, while the Veteran may have IVDS and has been assigned bedrest, there is no evidence of such that endured long enough to warrant a rating for IVDS based on incapacitating episodes prior to or since November 21, 2011. 

The Board has considered separate ratings for neurologic manifestations of the Veteran's lumbar spine disability. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. As discussed above, by an October 2009 DRO decision, the Veteran was granted service connection for right and left lower extremity radiculopathy associated with his lumbar spine disability, rated as 10 percent disabling for each extremity, effective November 14, 2008. He did not submit a NOD as to the October 2009 rating decision and thus the issues of whether he is entitled to ratings in excess of 10 percent, or ratings prior to such date, are not before the Board. 

As noted above, the Veteran denied bowel or bladder symptoms on VA examination in May 2008 and reported urinary frequency and nocturia on VA examination in April 2010. The April 2010 examiner, however, determined that such symptoms were unrelated to his lumbar spine disability. At the time of his March 28, 2011, Board hearing, the Veteran reported that his low back pain had started to affect his bowel and urinary systems, and reported that he had soiled himself at work. He claimed that such occurred several times in one month. In May 2011, his private physician reported that the Veteran had experienced the new onset of urinary and fecal incontinence. The VA examiner, in November 2011, found no other explanation, other than the Veteran's lumbar spine disability, for his bowel and bladder symptoms. 

Fecal incontinence, contemplated by DC 7332, for impairment of sphincter control, is rated as noncompensable when such is healed or slight, without leakage; 10 percent disabling when such is constant slight, or occasional moderate leakage; 30 percent disabling when such is characterized by occasional involuntary bowel movements, necessitating wearing of pad; 60 percent disabling when such is characterized by extensive leakage and fairly frequent involuntary bowel movements; and 100 percent disabling when such is characterized by a complete loss of sphincter control. 38 C.F.R. § 4.114, DC 7332. 

As the Veteran has reported soiling his pants and needing to change clothes several times in one month, the Board finds that his symptoms are analogous to those warranting a 10 percent rating under DC 7332, constant slight, or occasional moderate leakage. There is no evidence of more severe leakage or the wearing of absorbent materials such that a higher rating is warranted. 38 C.F.R. § 4.114, DC 7332. A separate 10 percent rating for neurologic impairment of the bowels, fecal incontinence, associated with service-connected degenerative arthritis, lumbar spine, effective March 28, 2011, the date of the first evidence of such, later confirmed or diagnosed by a medical professional, is thus warranted. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Urinary incontinence, contemplated by DC 7542, is rated as voiding dysfunction. A 20 percent rating is warranted for such that requires the wearing of absorbent materials which must be changed less than two times each day; a 40 percent rating is warranted for such that requires the wearing of absorbent materials which must be changes two to four times each day; and a 60 percent rating is warranted for such that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times each day. 38 C.F.R. § 4.115, DC 7542 (2013). While the Veteran has urinary incontinence associated with his lumbar spine disability, such is not compensable and thus does not warrant a separate rating. There is no evidence that the Veteran's urinary incontinence requires the use of any absorbent materials, much less absorbent materials which must be changed less than two times daily.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbar spine disability, and how such warrants a higher rating. In this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent, prior to November 21, 2011, for his service-connected degenerative arthritis, lumbar spine; however, he is entitled to a 40 percent rating for the same, and no higher, since November 21, 2011, and he is entitled to a separate rating of 10 percent, and no higher, effective March 28, 2011, for neurologic impairment of the bowels, fecal incontinence, associated with service-connected degenerative arthritis, lumbar spine. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the rating criteria fully contemplate the Veteran's disability which includes symptoms such as pain, spasm, limitation of motion, and nerve impairment, as reported by the Veteran and recorded during VA examinations and private and VA treatment and assessment. Referral for consideration of an extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. The Veteran, on VA examinations in April 2010 and November 2011, reported that he was employed. The Veteran is employed on part-time basis and reported that he retired from full-time employment due to his age. He has described difficulties with physical inspections of large equipment and reported that he needed to reschedule work events due to back pain. However, he has not claimed that his service-connected lumbar spine disability renders him unemployable. Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

A rating in excess of 10 percent for service-connected degenerative arthritis, lumbar spine, prior to November 21, 2011, is denied.

A rating of 40 percent, and no higher, for service-connected degenerative arthritis, lumbar spine, since November 21, 2011, is granted.

A separate 10 percent rating, and no higher, for neurologic impairment of the bowels, fecal incontinence, associated with service-connected degenerative arthritis, lumbar spine, is granted, effective March 28, 2011.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


